Citation Nr: 0607632	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
He served in the Republic of Vietnam from October 1966 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In this decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has claimed that he experienced two traumatic 
incidents during his active service in Vietnam.  He asserts 
that he suffered a sexual assault by a merchant seaman when 
he was assigned to a private merchant vessel during unloading 
operations.  The veteran has noted that he did not officially 
report this attack.

He also claims that he hit and killed a Vietnamese woman on a 
bicycle when trying to avoid a truck.  This incident happened 
sometime in May 1967.  He has claimed that an official 
investigation was conducted regarding the death of this 
Vietnamese woman.  No attempt has been made to verify this 
incident.  As an official investigation was reportedly 
conducted regarding this stressor, the AOJ should request 
these records from their sources or other appropriate 
custodians.  This development should continue until the 
appropriate custodians indicate that such records do not 
exist, or further development can be determined by the AOJ to 
be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§§ 3.159(c)(2), 3.303(f) (2005).  

A review of the claims file indicates that the RO has not 
fully developed evidence, to include alternative sources, 
under the provisions of 38 C.F.R. § 3.304(f)(3) for an in-
service personal assault.  See VA Adjudication Manual M21-1 
(M21-1), Part III, 5.14(c) (February 20, 1996) (recently 
converted to M21-1 MR, IV.ii.1.D.14).  The Court has held 
that the provisions in M21-1, Part III, 5.14(c), on which the 
provisions of 38 C.F.R. § 3.304(f)(3) are based, that address 
PTSD claims based on personal assault are substantive rules 
which are the equivalent of VA regulations.  YR v. West, 11 
Vet. App. 393, 398-99 (1998); Patton v. West, 12 Vet. App. 
272 (1999).

The veteran has alleged that his in-service behavior changed 
after his sexual assault in December 1966.  On remand, the 
AOJ should have the appropriate healthcare professional 
review the veteran's service records and determine whether 
there is evidence of such a change in behavior and, if so, 
whether this change is indicative of a person who has 
suffered a sexual assault.  If this healthcare professional 
provides a favorable opinion, or any other stressors are 
verified, a medical opinion should be obtained on whether the 
veteran currently suffers with PTSD and whether this disorder 
is etiologically related to his claimed in-service stressor.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); see Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas 
v. Principi, 18 Vet. App. 512, 518 (2004) (The duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

At his Board hearing in December 2005, the veteran identified 
VA and private treatment of his psychiatric disability.  
These records are not contained in the claims file.  On 
remand, the AOJ should obtain this pertinent evidence.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c); see also Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992) (VA must obtain all 
pertinent medical records which have been called to its 
attention.)

Under the circumstances, this case is remanded for the 
following actions:

1.  Contact the veteran and request him 
to provide corroborating evidence of his 
alleged in-service stressors.  Inform him 
the currently identified stressors are 1) 
being sexually assaulted by a Merchant 
Seaman on a private vessel in Vietnam in 
December 1966, and 2) hitting and killing 
a Vietnamese woman on a bicycle while 
driving a U. S. military vehicle sometime 
about May 1967.  Inform him that detailed 
information is needed in order to verify 
these stressors, to include specific 
place, date, time, units involved, and 
people involved (to include name, rank, 
and units assigned to).  He should also 
be informed that these stressors can be 
verified through other evidence such as 
medical records, newspaper reports, law 
enforcement reports, evidence of behavior 
changes after the event, contemporaneous 
letters, statements from those involved 
or others aware of the events, diaries 
and/or journals, etc.  This notification 
letter should be in compliance with the 
provisions of 38 C.F.R. § 3.304(f)(3) 
discussing development of evidence 
corroborating an in-service personal 
assault.  Allow the veteran a reasonable 
time to respond.  Any response or 
evidence submitted by the veteran must be 
incorporated into the claims file.

2.  Contact the veteran and request that 
he complete and sign the appropriate 
release form so that VA can obtain the 
treatment records from Dr. M.L.  Once 
this form is received, contact this 
psychologist and obtain copies of all 
treatment records.  All responses and/or 
evidence should be associated with the 
claims file.

3.  Contact the VA Medical Center (VAMC) 
in Philadelphia, Pennsylvania (or the 
appropriate VA Health Care System) and 
request copies of the veteran's treatment 
records dated from January 1995 to the 
present time.  Also contact the VAMC in 
Bay Pines, Florida and the VA Outpatient 
Clinic in Fort Myers, Florida (or the 
appropriate VA Health Care System) and 
request copies of the veteran's treatment 
records dated from September 2003 to the 
present time.  All responses and/or 
evidence received should be incorporated 
into the claims file.

4.  Contact the U. S. Army Center U.S. 
Army and Joint Services Records Research 
Center (Center) (or any other appropriate 
custodian) and request them to verify 
that the veteran was involved in a 
vehicular accident that killed a 
Vietnamese woman riding a bicycle, 
sometime in May or June 1967.  Inform the 
Center that at that time the veteran was 
assigned to Headquarters Company, 159th 
Transportation Battalion (Tml).  He 
allegedly was driving a U. S. Army jeep 
when he had to swerve to miss a "Hanjin 
cargo truck" that had pulled into the 
road in front of him.  His vehicle then 
hit the Vietnamese woman on her bicycle.  
The veteran appears to claim that an 
official investigation was conducted of 
this accident and it was determined that 
the cargo truck was at fault.  In 
addition, the Center should be asked to 
verify that the individuals (G.D.W. & 
H.J.H.) that provided lay statements 
supporting the veteran's behavior in 
December 1966 were actually assigned to 
his unit at that time (854th 
Transportation Company (TS)).  The Center 
should be provided with the veteran's 
service personnel records, his stressor 
statement received in July 2003, and any 
additional statement that is received 
based on the AOJ's request outlined in 
paragraph #1 of these remand 
instructions.  All responses and/or 
evidence should be incorporated into the 
claims file.  

5.  After the Center has responded to 
VA's development request or the AOJ has 
determined that further development would 
be futile, refer the veteran's claims 
file to the appropriate healthcare 
professional in order to determine if 
there is evidence of behavior changes 
that indicate the occurrence of an in-
service sexual assault in December 1966.  
In this regard, the following history and 
instructions should be provided to the 
reviewer:

The veteran has alleged that on December 
10, 1966 he was sexually assaulted by a 
merchant seaman on a private vessel.  He 
had been temporarily assigned to this 
vessel to assist in off loading cargo.  
The veteran claims that the following day 
he was so emotionally and physically 
distressed that this fellow soldiers took 
him to a military hospital.  The hospital 
record of this visit on December 11, 1966 
is contained in the claims file.  The 
veteran has claimed that this assault 
changed his behavior and he started heavy 
use of alcohol and illegal drugs.  He has 
acknowledged that he did not report this 
assault to his military superiors or 
healthcare providers; but has claimed 
that he informed other soldiers in his 
unit of the assault.  On his separation 
examination in February 1968, he did not 
report any past history of psychiatric 
symptoms and his psychiatric evaluation 
was reported to be normal.  The veteran 
testified that he did not seek 
psychiatric care until the mid-1990s.  
These records indicate that the veteran 
was subjected to post-service physical 
assaults.

The healthcare professional should review 
the evidence in the claims file and 
provide an opinion on whether any in-
service contemporaneous behavior changes 
indicate that a personal/sexual assault 
had been committed in December 1966.  A 
complete rationale must be given for any 
opinion expressed and the foundation for 
all conclusions should be clearly set 
forth.  The report should be associated 
with the veteran's claims folder.

6.  After the above development has been 
completed and all evidence received 
associated with the claims file, make a 
written determination on whether any 
alleged or other in-service stressor has 
been corroborated by the evidence of 
record and provide the psychiatric 
examiner (conducting the examination 
requested below) with an itemized list of 
these verified stressors.  Only if a 
stressor is verified by the record should 
the VA psychiatric examination discussed 
below in paragraph #7 be obtained.

7.  Thereafter, if applicable, the 
veteran should be afforded a VA 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of the veteran's 
current PTSD.  The claims folder must be 
sent to the examiner for review.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

Accompanying these instructions should be 
the written determination of what 
stressors have been verified by the 
record.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD, or aggravate a pre-existing PTSD 
beyond the natural course of this 
disorder if applicable.  In this regard, 
the examiner is instructed to consider 
only the stressors as verified by the 
record.  The examiner should utilize the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

If the veteran does not currently suffer 
with PTSD, but is diagnosed with another 
acquired psychiatric disorder, the 
examiner must indicate whether it is at 
least as likely as not that any 
psychiatric disorder was either incurred 
in, or aggravated beyond its natural 
course by, the veteran's active service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

8.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


